Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10, 12-14, 16, and 18-35 are pending. Claims 6-9, 13, 16, and 18-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022. Accordingly, claims 1-5, 10, 12 and 14 are under examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is directed to 14% wt% water. The first percent may or may not be a wt%. The deletion of the first % would obviate this objection. Appropriate correction is required.
Claims 10 and 12 are directed to “a crystalline form according to claim 1”. The indefinite article “a” adds ambiguity as to which crystalline form is being referred to. Appropriate correction is required.
Claims 10, 12 and 14 are directed to a/the crystalline form according to claim 1. The crystalline Form A is the only Form required in claim 1. Ambiguity exists when referring to the Form of claim 1 without mentioning “Form A”. Appropriate correction is required.
Claims 10, 12 and 14 are directed to a/the crystalline form according to claim 1. The word “form” is not capitalized as in claim 1. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “an XRPD pattern substantially as depicted in Figure 1” can mean 99% of an XRPD pattern or 85%. 
The current specification contemplates the word “substantially” in paragraph 33. However, “substantially” is not defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘320 (US Patent 8,476,320, Patent date 07-2013).

Interpretation of Claims

    PNG
    media_image1.png
    224
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    781
    media_image2.png
    Greyscale


Scope of the Prior Art
	320 teach Rigosertib named NOVONEX and ON01910.Na (See column 41). See figure of Rigosertib below.

    PNG
    media_image3.png
    331
    356
    media_image3.png
    Greyscale

320 teach the process to prepare a crystalline Rigosertib from aqueous methanol (column 66, line 55-67). 
	Concerning claim 3, 320 goes on to teach the purification/crystallization of Rigosertib from water using isopropanol (column 56, line 20 to the bottom of column).
	Concerning claims 10, 12 and 14, 320 teach Rigosertib in a phosphate buffer (Example II). The phosphate buffer is considered the excipient. See current specification exemplifying water as an excipient (par. 113).
Concerning claim 10 and 14, 320 teach preferred pharmacological active salts being NOVONEX, which is the currently claimed Rigosertib (column 41, lines 19-25). Due to Rigosertib being a salt, Rigosertib is therefore a pharmacological composition and a medicament.
Ascertaining the Difference
	320 does not explicitly teach a)-f) in claim 1, the peaks in claim 2, the water wt% in clam 4, the %(w/w) in claim 5, Form A as a pharmaceutical formulation including an excipient or as a medicament.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have crystallized the ON01910.Na from water using isopropanol. The ordinary artisan would have done so with a reasonable expectation of success because 320 teach the purification/crystallization of Rigosertib from water using isopropanol (column 56, line 20 to the bottom of column).
Upon doing so, the ordinary artisan would have arrived at Form A of Rigosertib. The reason being, the methods to crystallize Rigosertib taught by 320 are substantially similar to the methods utilized in the current disclosure.
Both 320 and the current method utilize water and isopropanol (IPA). The current method and the method taught by 320 heat the Rigosertib in IPA with cooling and a subsequent maintaining period (see current specification paragraph 63-66 and reference 320 column 56).
Due to the methods of the prior art being substantially identical to the methods of the current invention, the crystalized Rigosertib of the prior art would have been Form A as currently claimed. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The items a)-f) in claim 1, the peaks in claim 2, the water wt% in clam 4, and the %(w/w) in claim 5 are properties of Rigosertib Form A. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963). 
The above argued Rigosertib form A is the currently claimed pharmaceutical composition and medicament. 
Concerning the excipient, it would have been obvious to use a phosphate buffer with the Form A to prepare a pharmaceutical composition with the currently claimed excipient. The ordinary artisan would have done so because 320 teach Rigosertib in a phosphate buffer (Example II).

Conclusion
Claims 1-5, 10, 12 and 14 are rejected. No claims allowed.	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628